Case 3:18-cv-00925-JLS-MSB Document 82 Filed 07/29/19 PageID.1486 Page 1 of 2



       quinn emanuel trial lawyers | new york
       51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                              (212) 849-7128

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                           guyonknight@quinnemanuel.com


 July 29, 2019


 VIA ECF & E-MAIL


 The Honorable Michael S. Berg
 U.S. District Court for the
 Southern District of California
 Edward J. Schwartz United States Courthouse
 221 West Broadway
 San Diego, CA 92101
 efile_berg@casd.uscourts.gov

 Re:     Am. Claims Mgmt., Inc. v. Allied World Surplus Lines Ins. Co.,
         No. 18-cv-925-JLS-MSB

 Dear Judge Berg:

         I write on behalf of Defendant and Counterclaimant Allied World in advance of the July
 30, 2019 conference concerning the deposition of Mark King. The Middle District of Florida has
 not yet ruled on Mr. King’s and ACM’s objections to the order directing Mr. King to sit for a
 deposition; however, we are concerned that ACM has provided the Florida judge inaccurate
 information concerning proceedings in this Court, which may affect the timing of that court’s
 decision.

         On June 24, 2019, counsel for Allied World and ACM attended a telephonic status
 conference with Your Honor. During that call, counsel for both parties agreed that the
 deposition of Mr. King would be stayed until July 30, at which time Your Honor would hear a
 status update and decide how to move forward. Pursuant to the agreement reached on the June
 24 call, the parties jointly moved to amend the scheduling order, and Your Honor granted that
 application on June 28, 2019. (Dkt. 68.) Separately, the parties agreed that ACM’s motion to
 stay that had been filed in Florida would be withdrawn once this Court formally entered its order.
 (See Knight Decl., Ex. B at 17, 20.)

        However, before the parties could inform the Florida court of these agreements, the
 Florida court entered its own order staying the deposition of Mr. King until it resolves Mr.

       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
Case 3:18-cv-00925-JLS-MSB Document 82 Filed 07/29/19 PageID.1487 Page 2 of 2




 King’s and ACM’s objections. Given the parties’ agreement on the June 24 call, Allied World’s
 counsel asked ACM’s counsel to join in a motion to vacate the stay entered in Florida. (See id.
 at 22-23.) ACM refused, despite the parties’ earlier agreement, forcing Allied World filed its
 own motion to vacate on July 3, 2019. (See id. at 22.)

        On July 17, 2019—the last day for oppositions under Middle District of Florida rules—
 Mr. King and ACM filed an opposition to Allied World’s motion. That opposition sets forth a
 version of the proceedings in this Court that Allied World submits is inaccurate. Specifically,
 ACM and Mr. King represented:

        While the motion to stay and request to expedite were still pending, ACM and
        Allied World attended a case management conference with Judge Berg on June 24,
        2019. Following the case management conference, during which ACM raised its
        concern that this Court had not yet ruled on Mr. King’s motion to stay, ACM and
        Allied World filed a joint motion requesting an extension of certain discovery
        deadlines and a stay of Mr. King’s deposition. The joint motion was filed June 26,
        2019—one day before this Court entered its order on June 27, 2019, staying
        enforcement of the subpoena pending resolution of Mr. King’s objection. Judge
        Berg granted the parties’ joint motion on June 28, 2019, and Mr. King and ACM
        promptly notified this Court of the ruling.

 (Knight Decl., Ex. C at 25 (citations omitted).) ACM’s and Mr. King’s opposition does not
 inform the Florida court that the parties reached an agreement to stay the deposition of Mr. King
 during the June 24 call with Your Honor. Instead, ACM and Mr. King give the impression that
 it was unclear whether this Court would issue a stay until Your Honor’s June 28 order. Allied
 World respectfully submits that this version of events is incorrect and potentially misleading to
 the Florida court.

         In order to remedy the prejudice caused by ACM’s and Mr. King’s incomplete
 representations to the Middle District of Florida, Allied World respectfully requests that Your
 Honor extend the case schedule if ACM’s and Mr. King’s objections have not been resolved by
 the discovery deadline set by Your Honor. Allied World also respectfully requests that Your
 Honor contact the assigned judge in the Middle District of Florida to convey the substance of the
 parties’ agreement during the June 24, 2019 telephone conference.

 Respectfully submitted,

 /s/ Guyon Knight

 Guyon H. Knight

 Enclosures

 cc:    Counsel of record




                                                 2
